 


 HR 6083 ENR: To authorize funding to conduct a national training program for State and local prosecutors.
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Tenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and eight 
H. R. 6083 
 
AN ACT 
To authorize funding to conduct a national training program for State and local prosecutors. 
 
 
1.Training for State and local prosecutorsThe Attorney General is authorized to award a grant to a national nonprofit organization (such as the National District Attorneys Association) to conduct a national training program for State and local prosecutors for the purpose of improving the professional skills of State and local prosecutors and enhancing the ability of Federal, State, and local prosecutors to work together. 
2.Comprehensive continuing legal educationThe Attorney General may provide assistance to the grantee under section 1 to carry out the training program described in such section, including comprehensive continuing legal education in the areas of trial practice, substantive legal updates, support staff training, and any other assistance the Attorney General determines to be appropriate. 
3.Authorization of appropriationsThere are authorized to be appropriated to the Attorney General to carry out this Act $4,750,000 for each of the fiscal years 2009 through 2012, to remain available until expended. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
